I have the honour to join the General Assembly and deliver my first speech from the most important rostrum of the United Nations. The accession of the Republic of Moldova to the United Nations, its active participation in all the institutions of the Organization and the opportunity to debate in this Hall the most important ideas, aspirations and problems are among the outstanding achievements of the people of the Republic of Moldova since 1991.
To begin with, I would like to congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session and to wish him much success in fulfilling his mandate. I also express my appreciation to Ms. Maria Fernanda Espinosa Garces for the wonderful work she did as President at the previous session.
I would like to take the opportunity of speaking before the Assembly to assure its members of the Republic of Moldova’s full support for all the initiatives and projects launched recently by the United Nations, which are designed to solve the most complicated problems that humankind faces during what has been a tumultuous start to the century. I also take advantage of this opportunity to highlight not only the most pressing challenges currently facing the Republic of Moldova but also our vision regarding possible ways to solve them.
As is widely known, we are living at a time when the magnitude and number of protracted crises is constantly on the rise. Military conflicts and humanitarian crises, climate change and environmental degradation, excessive consumption of natural resources, economic imbalances and forcible and encouraged migration are real threats to the task of building a prosperous and peaceful world as set out in the 2030 Agenda for Sustainable Development.
Against that backdrop, the role of the United Nations as guarantor of international peace and security, but also as a global platform for identifying common solutions to existing and emerging challenges, is paramount. Accordingly, we wish to express our support to the Secretary-General, Mr. Antonio Guterres, for the agenda of ambitious reforms that is under way. We also wish to reaffirm our support to the preventive diplomacy he promotes with the aim of preventing crises and conflicts.
Just over a decade away from 2030, we note with regret that poverty, hunger, inequality and social exclusion continue to affect lives and, at the global level, to fuel new conflicts. The Republic of Moldova joins the common appeal, launched at the recent High-level Political Forum on the Sustainable Development Goals (SDGs), for the international community to accelerate its efforts to achieve the targets of the 2030 Agenda.
Through the 2030 Agenda, we are committed to promoting sustainable development based on respect for human rights. As in the past, the Republic of Moldova is determined to continue its contribution to fulfilling the important mandates of the Human Rights Council. In that context, and with regard to one particular social issue, I would like to point out that ensuring gender equality and empowering women are crucial aspects of accelerating sustainable development, since they boost economic growth and the well-being of families, communities and the State as a whole.
The Republic of Moldova has made remarkable progress recently in enhancing the role of women in decision-making. Women head the Parliament and the Government of the Republic of Moldova, as well as the Autonomous Territorial Unit of Gagauzia. They also represent 65 per cent of the members of Government and 25 per cent of the members of the national Parliament. We have also not forgotten the crucial role of women in any modern society — their role as mother and preserver of the family. In order to focus the State’s attention on the need to protect and stimulate the creation and preservation of families, we decreed 2019 as the Year of the Family in the Republic of Moldova.
Climate change is a direct threat to humankind, and its effects are felt worldwide, affecting ecosystems, national economies and health-care systems. Of course, those phenomena affect my country as well. The Republic of Moldova expresses its solidarity with Mr. Guterres’ call to intensify efforts to halt climate change. We are firmly convinced that the complex problems facing the peoples of the world can be solved only through joint international efforts. The realities of the current period indicate that even internal issues cannot be settled exclusively by the solitary efforts of one nation but only with the help of international partners — and that is especially the case for small countries. The example of the Republic of Moldova is representative in that regard and, to a large extent, is relevant for many States around the world.
Over the 28 years since the declaration of our independence, my country’s profile has seen some dramatic changes. During that period, the number of newborns has dropped threefold, the population remaining in the country has fallen by 30 per cent and some economic indicators have not even returned to their 1990 levels. Approximately 1 million citizens, or more than half of the economically active population, work abroad. The massive depopulation of the country has become a major problem and a real threat to the State’s sustainability.
Our society’s enormous investments in human capital and the education of the labour force have yielded almost no economic return — the country is losing the competition for its labour force and our people instead create added value and pay taxes elsewhere. The root cause of those bleak developments is of course a complex one, ranging from poor governance and endemic corruption in recent years to failures in economic or inter-ethnic policies.
However, from this rostrum, I will highlight what is, in my opinion, one of the key factors, which is positioning — the place of the Republic of Moldova and other regional States in the puzzle of policies and strategic interests of the major world Powers.
I dislike using military terms, and it is certainly not the most relevant analogy. However, it would be easy to characterize our situation using the term terra nullius in the context of the geopolitical confrontations in the region. It is notable that, although no shell has exploded in our territory since the military conflict along the Nistru River in 1992, the jockeying by major geopolitical players for better positioning in the region has never ceased. In all those years, there has been no consensus between the great Powers regarding the Republic of Moldova.
Our country is a multi-ethnic State and, by virtue of historical developments in recent centuries, the geopolitical preferences of our population are divided almost equally between East and West — between the Russian Federation and the West. That essential feature, which will remain a constant for a long time to come, has neutralized the effects of uninspired and even adventurous attempts to attract Moldova into alliances against others.
The country paid a high price when our politicians and national elites got involved in such dealings. First, bloodshed and disintegration followed the armed conflict in the Transnistrian region of the country. That was succeeded by economic and social degradation for several decades. Unfortunately, throughout the 28 years of the Republic of Moldova’s independence, diametrically opposed geopolitical preferences have divided Moldovan society. That fact has been ably exploited by different political forces to serve exclusively interests that are alien to those of our people.
That is why, as President of the Republic of Moldova, I make use of every opportunity to request the de facto recognition and observance of my country’s neutrality status, which is also enshrined in our Constitution. We do not want to be treated as a neutral territory anymore — which is a different designation from that of a neutral State. Any attempt to undermine that neutrality status is an unfriendly act against the people of the Republic of Moldova because it deepens the internal dissensions in the country even more dramatically. Moreover, such attempts jeopardize any chance of making progress in the settlement of the Transnistrian problem and thereby enhance security throughout the region. Our objective and absolute priority for solving the Transnistrian problem are achievable only if the Republic of Moldova preserves its military neutrality status.
On numerous occasions, calls for the withdrawal of foreign military troops and ammunition from the territory of the Republic of Moldova have been made from this very rostrum. I welcome the Russian Federation’s latest initiatives, expressed during the recent visit to Moldova by the Russian Defence Minister, Mr. Sergey Shoygu, and the official visit to Moscow of the Moldovan Foreign Minister, Mr. Nicolae Popescu, on resuming the process of disposing the foreign ammunition stored in the Transnistrian region of our country. This important step, a first since 2003, could be instrumental in reaching a geopolitical consensus for the political settlement of the Transnistrian dispute and, more generally, for the enhancement of regional security.
Unlike other frozen conflicts, the Transnistrian case does not have interethnic, religious or other implications that are particularly difficult to settle. Moreover, nowadays there is no hatred between the inhabitants of the two banks of the Dniester River, who interact daily in a peaceful and friendly way. At the root of the conflict were myopic policies promoted by the leaders of a previous era, aggravated by the effects of the dismantling of the former Soviet Union in the early 1990s. The nation’s elites were not capable enough to face the challenges before them, and the situation deteriorated into armed conflict.
Currently, we are witnessing a strong predisposition among the people to identify a mutually acceptable solution to this frozen conflict. Recent progress in the effort to bring the people of both Dniester banks together materialized through the emergence of humanitarian, economic and social projects, further strengthening the desire to settle the conflict. In our opinion, all of those aspects present a good chance for great diplomats to decisively contribute to settling the frozen conflict, creating thereby a positive precedent for solving other, similar tensions across the world.
I would like to avail myself of this opportunity to express my gratitude to all participants in the negotiation process in the Permanent Conference on Political Issues in the Framework of the Negotiation Process for the Transnistrian Settlement in the 5+2 format. I reaffirm our confidence in that negotiating format, as it is the arrangement most likely to yield an acceptable solution to a problem that is of major importance to Moldova. Under the format, the special status of the Transnistrian region, within the internationally recognized borders of a sovereign and territorially integrated Moldova that guarantees full human rights and fundamental freedoms to its people, is to be debated and agreed. We also rely on the format to identify possible support from our foreign partners in the post-settlement phase of the Transnistrian problem.
The Republic of Moldova has been governed since 8 June by a parliamentary coalition consisting of political parties that represent the vast majority of the country’s population. It is a unique case in the history of the Republic of Moldova for two political forces with diametrically opposed doctrines and geopolitical preferences to join forces to govern and solve the pressing problems of the country. However, what is important and unprecedented for our region is that this domestic consensus is strengthened by the common position of the country’s main development partners and of the great world Powers, including the Russian Federation, the United States and the European Union (EU). It is an unusual case in international politics for geopolitical forces to unite their efforts against a criminal regime that had captured an entire State.
This very rare situation, involving a special moment of agreement, at both the domestic and the international level, fuels our hopes for real progress on the path towards developing such needed internal reforms as justice reform and the fight against corruption, as well as the way the Transnistrian problem is to be solved.
One of the unifying elements of the current governing coalition in the Republic of Moldova is an awareness of the importance of and willingness to promote a balanced foreign policy with all of the country’s strategic partners. The representatives of both political parties in the parliamentary majority have already established a constructive dialogue with Eastern and Western partners, essentially increasing our chances of obtaining the external support that we need. A common approach to respecting all political and economic agreements signed by the Republic of Moldova, including the Association Agreement with the EU and our cooperation with States of the Commonwealth of Independent States, is in place.
A distinguished place in our agenda is reserved for the Republic of Moldova’s relations with our neighbours and friends Romania and Ukraine. Faced with similar problems, all three of us seek to deepen our humanitarian, economic, political and social ties and explore our enormous development potential for the benefit of all our citizens. Before the new governing coalition came to power, and before the great geopolitical forces began to support the democratic changes in Chisinau, the main challenge had been whether we would really show sufficient political maturity to go further than just freeing the State from the hands of oligarchs. I am firmly convinced that this unprecedented domestic and foreign consensus could and should be used by all of us to make real changes in the quality of life for our citizens, find a solution to the Transnistrian problem and give the Republic of Moldova a new chance to prosper.
The Republic of Moldova is a multi-ethnic country inhabited by representatives of approximately 125 ethnic groups. A third of the population considers itself Russian-speaking. In Moldova the Russian language, one of the six official languages of the United Nations, is considered to be the language of interethnic communication. As President of the Republic, I believe that the main task before the recently formed parliamentary majority, which is supported by 80 per cent of the country’s population and by our Western and Eastern strategic partners, is to create a single legal, democratic, mutual multi-ethnic State that ensures every inhabitant with a decent standard of living and justified confidence in the future.
We will be on friendly terms and interact well with all of our partners. The either/or policy with respect to the Republic of Moldova, pursued in recent years by a number of major Powers, has clearly been revealed as empty and inadequate. I support the concept of a united Europe from Lisbon to Vladivostok, where Moldova, as a European State, will play a special role.
Let me re-emphasize that, as the Head of State, I am an active supporter of a balanced foreign policy for my country and I am ready to comprehensively promote mutually beneficial cooperation with all States Members of the United Nations with which we have established diplomatic relations. For the Moldovan people and the peoples of other Member States, peace is the main value. We strive to ensure peaceful coexistence with our neighbours and good relations with our development partners.
Our intention is to strengthen the stability and security of the Republic of Moldova, maintain the constitutional status of permanent neutrality of our State and strive for its recognition at the international level, following the model of such countries as Austria. In that context, the example of military neutrality of certain States like Austria can be a relevant model for the Republic of Moldova. However, neutrality does not mean isolation. Moldova will therefore continue to strengthen its multilateral cooperation with Russia, the United States, the European Union, its neighbours and other States.
I believe that the key to success lies in promoting the concept of the internationally recognized military neutrality of the Republic of Moldova, completing the removal and disposal of ammunition left in the territory since the Soviet era and the full and final withdrawal of foreign troops from the State that I have the honour to represent at this high tribune. Upon reaching the final political settlement of the Transnistrian conflict, there will be no need for a peacekeeping mission in our territory.
As my address draws to a close, I want to emphasize once again the importance of maintaining the consensus of the main geopolitical actors with regard to the Republic of Moldova. Only in such circumstances can we improve the chances of solving the severe problems facing my country, including the Transnistrian problem.
I am very confident that such an effort, with the support of the Russian Federation and the West, could radically change the profile of my country, about which I spoke with such great concern at the beginning of my address.
I reaffirm the commitment of the Republic of Moldova to approaches the United Nations is taking with respect to the main problems humankind faces today. The Republic of Moldova remains firmly committed to observing the principles of the Charter of the United Nations and the vision of sustainable development that is anchored in the 2030 Agenda for Sustainable Development.
Our determination is based on our full awareness of the imperative of forging solidarity among nations in the face of modern challenges. We are a few hundred peoples and countries, but we have one planet — one home — which we must care for together, regardless of our place under the sun.
